Order entered November 6, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01005-CV

                          IN THE INTEREST OF E.W.M., A CHILD

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-53699-2018

                                               ORDER
       Before the Court is appellant’s November 4, 2019 motion for a second thirty-day

extension of time to file his brief. We GRANT the motion and ORDER appellant’s brief be

filed no later than December 12, 2019. We caution appellant that further extension requests will

be disfavored.

       We note the motion does not include the certificates of service and conference required

by the rules of appellate procedure. See TEX. R. APP. P. 9.5(d), 10.1(a)(5). We caution that any

further filings shall comply with the rules.

       We DIRECT the Clerk of the Court to send a copy of this order to the parties and Brandi

L. Crozier, appellee’s trial counsel.

                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE